Citation Nr: 0720725	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative spondylosis of the thoracic spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1986 and from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  An unappealed November 1992 rating decision denied 
service connection for degenerative spondylosis of the 
thoracic spine.  

2.  Evidence received since November 1992 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for degenerative spondylosis of the 
thoracic spine, and raises a reasonable possibility of 
substantiating the claim.

3.  Degenerative spondylosis of the thoracic spine is 
causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  The November 1992 rating decision that denied service 
connection for degenerative spondylosis of the thoracic spine 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence added to the record since November 1992 is 
new and material, and the claim for service connection for 
degenerative spondylosis of the thoracic spine is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Degenerative spondylosis of the thoracic spine was 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the VA has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 (West 2002) and 38 C.F.R. § 3.159 (2006).  As will be 
discussed below, the Board finds that the claim for service 
connection for a thoracic spine disability is reopened and 
that service connection is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It 
is important to note, however, that the RO did provide notice 
with respect to the initial disability rating and effective 
date elements of the claim in correspondence dated in August 
2006.

New & Material Evidence

The veteran seeks service connection for a back disorder, 
which he contends was due to physical training in service.  
By rating decision dated in November 1992, the RO denied the 
veteran's claim for a thoracic spine disorder on the basis 
that a compensable disability was not found on exam.  The 
veteran did not perfect an appeal with respect to this 
decision.  

Applicable law provides that the November 1992 RO decision 
that was unappealed is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§  20.302, 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108.  The RO reopened 
the claim by rating decision in January 2002.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In the application which is the subject of this appeal, the 
veteran submitted private treatment records of a chronic back 
disorder, as well as a September 2004 statement from Kyle D. 
Remmel, D.C., indicating that the veteran's back problems 
were present in service, and in fact worsened over time.  
Presuming its credibility for the limited purpose of 
ascertaining its materiality, this opinion is found to relate 
to an unestablished fact necessary to substantiate the claim, 
specifically that the current disorder is related to some of 
his in-service symptoms.  Because a positive relationship is 
noted, the statement also raises a reasonable possibility of 
substantiating the claim.  Therefore, the veteran is found to 
have submitted new and material evidence sufficient to reopen 
his previously denied claim.

Because the RO weighed the merits of the claim in its January 
2002 rating decision, there is no prejudice to the veteran 
for the Board to render a decision on the merits here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran contends that he has a thoracic spine disorder 
that is related to service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records show that he was seen 
for complaints of back pain during service and an x-ray taken 
in November 1988 showed finding that included atypical 
scoliosis of the lower thoracic spine.  The evidence of 
record also demonstrates that the veteran separated from 
service in July 1992 and that within one year of his 
separation, and specifically in September 1992, there is x-
ray evidence of degenerative spondylosis of the thoracic 
spine, which the Board notes is a form of arthritis.  

In the November 1992 rating decision the RO acknowledged this 
evidence and denied the veteran's claim on the basis that the 
recent VA examination did not show that the degenerative 
changes of the thoracic spine were manifested to a 
compensable degree.  As such, the RO concluded that service 
connection was not warranted on a presumptive basis.  
However, the record now contains an opinion from Dr. Remmel 
which is to the effect that the problems with his back, and 
related areas, are related to symptomatology shown in the 
veteran's service medical records.  In doing so, Dr. Remmel 
made reference to the thoracic spine degenerative changes 
shown in the September 1992 x-ray taken following service and 
the absence of such findings during service.  

Based on this record, the Board is of the opinion that there 
is a basis for granting service connection for degenerative 
spondylosis of the thoracic spine.  Accordingly, service 
connection for degenerative spondylosis of the thoracic spine 
is established.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for degenerative spondylosis of the 
thoracic spine is reopened.

Service connection for degenerative spondylosis of the 
thoracic spine is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


